Citation Nr: 1621098	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-14 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran presented sworn testimony at a hearing before the undersigned in March 2016.  A transcript of that hearing is of record.

The Veteran's claim of service connection for PTSD has been recharacterized as reflected on the title page, to include consideration of all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD by a VA psychiatrist based on an in-service stressor involving fear of hostile terrorist activity consistent with the circumstances of his service.

2.  Affording the Veteran the benefit of the doubt, the evidence shows that his diagnosed depression NOS and anxiety disorder NOS are at least as likely as not due to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include depression NOS, anxiety disorder NOS and PTSD, are met. 
38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric disorder.  He served in the Republic of Vietnam and reported that his company was subjected to mortar attacks, which caused him to fear for his safety.  March 2016 Hearing Tr. at 3.  He further reports that since his separation from service, he has experienced recurring nightmares, anxiety, irritability and difficulty forming relationships.  He asserts that these symptoms are related to the stressful events he experienced during service.  See id. at 5-6, 9.  

The Board finds that service connection is warranted for an acquired psychiatric disorder, diagnosed as depression NOS, an anxiety disorder NOS and PTSD.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD generally requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. § 3.304(f).  

The Board finds that the first and third elements of entitlement to service connection for an acquired psychiatric disorder (other than PTSD) and entitlement to service connection for PTSD are met.  The evidence shows that during the appeal period, a May 2011 VA examiner and the Veteran's treating psychiatrist diagnosed him with depression NOS, an anxiety disorder NOS and PTSD, all as due to his reported in-service stressor of experiencing mortar attacks.  See August 2010, April 2012, October 2013, November 2013 VA Medical Records; see also May 2011 VA Examination Report.  The Veteran was initially diagnosed with depression NOS, r/o (rule out) PTSD.  See August 2010 and January 2011 VA Medical Records.  In October 2013, a treating provider related the Veteran's depression or "mood struggles" as being due, at least in part, to the stressors he experienced in Vietnam.  See October 2013 VA Medical Record.  The Board notes that the May 2011 VA examiner opined that the Veteran's depression NOS was not due to his military service; however, as the evidence on this issue is evenly balanced, the benefit of the doubt is granted in favor of the Veteran in regard to his depression.  38 U.S.C.A. § 5107(b).  The May 2011 VA examiner diagnosed the Veteran with an anxiety disorder NOS and opined that the disorder is at least as likely as not due to his reported military stressor of experiencing mortar attacks.  This diagnosis and opinion was confirmed by the Veteran's treating psychologist during an August 2011 treatment session.  In that session, the Veteran relayed his experiences with mortar attacks while serving in Vietnam, and the provider diagnosed an anxiety disorder, NOS based on his reports.  See August 2011 VA Medical Record.  Although he was not found to have PTSD at the time of the May 2011 examination, the Veteran was later diagnosed with PTSD by his treating VA psychiatrist as a result of the reported stressful event of experiencing mortar attacks in Vietnam.  See August 2013 and November 2013 VA Medical Records.  Thus, the evidence establishes that the Veteran has a current psychiatric disorder, diagnosed at various times as depression NOS, anxiety disorder NOS and PTSD, and a link or nexus between his current diagnoses and his reported in-service stressor.  

The issue in this case is whether the second element of service connection has been met, i.e., whether there is sufficient evidence to establish that the Veteran's reported in-service stressor of experiencing mortar attacks occurred.  Competent lay evidence is sufficient to establish the occurrence of an in-service event to establish entitlement to service connection for an acquired psychiatric disorder other than PTSD under 38 C.F.R. § 3.303(a).  With regard to a claim of service connection for PTSD, section 3.304(f) requires credible supporting evidence that the claimed in-service stressor occurred.  Pursuant to 38 C.F.R. § 3.304(f)(3), however, if a claimed stressor is related to a veteran's "fear of hostile military or terrorist activity" and  consistent with the places, types, and circumstances of his or her service, and a VA psychiatrist or psychologist confirms that (1) the claimed stressor is adequate to support a diagnosis of PTSD and (2) the veteran's symptoms are related to the claimed stressor, then the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Here, the Board finds that the Veteran's lay testimony concerning the mortar attacks he experienced in service is sufficient to establish the occurrence of his stressor.  The Veteran is competent to report the mortar attacks that he experienced during service and the Board finds his reports to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  His reported stressor of experiencing mortar attacks is related to his fear of hostile military activity because it involved a threat to his physical integrity and his response to the mortar attack involved feelings of fear, helplessness and horror.  See May 2011 VA Examination Report.  The Veteran's treating psychiatrist found that his PTSD is due to the reported mortar attacks, and the May 2011 VA examiner specifically noted that the reported stressor is adequate to support a diagnosis of PTSD.  Finally, the claimed stressor is consistent with the places, types, and circumstances of his service because his service personnel records show that he served in the Republic of Vietnam and participated in counter-insurgency operations.  38 U.S.C.A. § 1154(a).  Thus, the Board finds that the evidence of record is sufficient to establish the occurrence of the Veteran's reported in-service stressor event such that service connection for PTSD and an acquired psychiatric disorder other than PTSD is warranted.  

As all elements for service connection have been met, the Board finds that service connection for an acquired psychiatric disorder, including depression NOS, an anxiety disorder NOS and PTSD, is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304(f)(3).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression NOS, an anxiety disorder NOS and PTSD, is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


